Title: From Thomas Jefferson to Martha Jefferson Randolph, 2 April 1807
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                        
                            My dearest Martha
                            
                            Washington Apr. 2. 07.
                        
                        Being apprehensive we have mistaken, by one day, the departure of the horse post from hence, I write this on
                            Thursday instead of Friday. mr Randolph is quite strong enough to begin his journey even now. I think that to-day for the
                            first time I have had no sensation of any remains of my head-ach. we continue our purpose of setting out on Monday, but I
                            foresee a particular circumstance which may put it off to Tuesday. after that you must allow for the accidents of bad
                            weather, which continue to prevail wonderfully; as we shall not move on the road on either wet or very cold days.   I thank
                            you, my dear, for your attention to the cyder, & hope you have had it bottled. our stores will probably arrive at
                            Richmond about the 7th. & I hope may be at Monticello about the 13th. or 14th. we shall count on your moving there on
                            Tuesday, or the first good day after. Kisses to all our dear children & tenderest love to you.
                        
                            Th: Jefferson
                            
                        
                    